Citation Nr: 1547774	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-28 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for lactose intolerance/irritable bowel syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for right heel spur syndrome, plantar fasciitis.

3.  Entitlement to an evaluation in excess of 10 percent for left heel spur syndrome, plantar fasciitis.

4.  Entitlement to service connection for ulcerative colitis.

5.  Entitlement to service connection for duodenal ulcer.

6.  Entitlement to service connection for gastric ulcer.

7.  Entitlement to service connection for diverticulitis.

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to September 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 1998 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.  

In September 1999, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The matter of entitlement to a higher initial disability evaluation for lactose intolerance/irritable bowel syndrome was previously before the Board in November 2005 when the Board denied the Veteran's claim.  The Veteran appealed the November 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2007, the Court vacated the Board's November 2005 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In February 2008, the Board remanded the claim for further development, to include scheduling the Veteran for a VA examination.  In February 2009, the claim was again before the Board when the Board granted an initial rating of 30 percent.  In March 2009, the RO issued a rating decision effectuating the Board's February 2009 decision.  The Veteran appealed the Board's February 2009 decision to the Court, and in an Order dated in February 2010, the Court vacated the Board's February 2009 decision and remanded the case to the Board for development consistent with a JMR.  

The issue of entitlement to a higher initial disability evaluation for lactose intolerance/irritable bowel syndrome was again before the Board in July 2010 and June 2012 when it was again remanded for additional development.  The remaining issues on appeal were also remanded by the Board in June 2012 for additional development.  

The issues of entitlement to an initial evaluation in excess of 30 percent disabling for lactose intolerance/irritable bowel syndrome; entitlement to an evaluation in excess of 10 percent disabling for right heel spur syndrome, plantar fasciitis; entitlement to an evaluation in excess of 10 percent disabling for left heel spur syndrome, plantar fasciitis; entitlement to service connection for ulcerative colitis; entitlement to service connection for duodenal ulcer; entitlement to service connection for gastric ulcer; entitlement to service connection for diverticulitis; and entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy, to include as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2003 RO rating decision denied the Veteran's claim of entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy (also claimed as gastrointestinal symptoms), to include as due to an undiagnosed illness; the Veteran was notified of this decision in January 2004 and did not perfect an appeal, nor was relevant new and material evidence received within the year following the decision.

2.  Evidence submitted subsequent to the December 2003 RO rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy, to include as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The December 2003 RO rating decision which denied service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy (also claimed as gastrointestinal symptoms), to include as due to an undiagnosed illness, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence received since the December 2003 RO rating decision is new and material, and the claim of entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy, to include as due to an undiagnosed illness, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants the claim to reopen the previously denied claim for entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy, to include as due to an undiagnosed illness.  As this is the only matter adjudicated herein, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

The Veteran's initial claim of entitlement to service connection for gastrointestinal symptoms, to include as due to undiagnosed illness, was denied by an RO rating decision dated in December 2003.  The bases for the RO's denial was that review of the Veteran's service treatment records did not show any diagnosed gastrointestinal condition in service other than being lactose intolerant (which was already service connected), and because the Veteran's gastritis, esophagitis, duodenitis, hiatal hernia, colon inflammation, and gastric ulcer were determined to result
from known clinical diagnoses which neither occurred in nor were caused or aggravated by service.  The Veteran was notified of this decision in January 2004 and provided his appellate rights.  Relevant new and material evidence was not received within the year following the January 2004 notification, nor did the Veteran file a timely appeal to the December 2003 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

The claim of entitlement to service connection for gastrointestinal symptoms, to include as due to undiagnosed illness, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Here, the Veteran filed this application to reopen his claim in 2011.  Under the applicable law, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the Veteran filed his current request to reopen his claim in 2011.  The RO denied his request by a rating decision dated in October 2011 on the basis of a lack of new and material evidence indicating that the current conditions were incurred in or caused by service.  The Veteran timely appealed the October 2011 RO denial.

Subsequent to the December 2003 RO rating decision, additional evidence has been associated with the claims file, including statements of the Veteran and his attorney, VA treatment records, and private treatment records.  An August 2003 VA treatment record diagnosed the Veteran as having colitis, while a January 2004 treatment record diagnosed the Veteran as having esophageal reflux.  A February 2004 VA treatment note indicated that an October 1999 upper endoscopy revealed duodenitis, gastric ulcers, hiatal hernia, and esophagitis.  A June 2006 VA treatment note assessed the Veteran as having atypical chest pain.  

An August 2013 private hospital treatment note indicated that the Veteran had a "history of iron deficiency anemia," although the "etiology has not been completely clarified."  The physician diagnosed him as having, "Iron deficiency anemia, Unclear etiology but malabsorption might be playing a role."  The physician speculated that the "nodular peptic duodenitis with marked regenerative epithelial changes" could be a cause of the malabsorption.  In a July 2014 private treatment note, the Veteran described episodes of reflux, sour eructations, spitting up, bloating, dysphagia, chest discomfort, shortness of breath, and wheezing, which he indicated began approximately 20 years ago.  The physician diagnosed him as having esophageal reflux, dysphagia, nausea, diarrhea, hematochezia, and irritable bowel syndrome.  A July 2014 upper endoscopy revealed normal esophagus, gastric ulcer, erythematous mucosa in the gastric body, and normal examined duodenum.  

The Board finds that the evidence submitted subsequent to the December 2003 RO rating decision is new in that it was not of record at the time of the prior denial.  In addition, assuming its credibility, this evidence provides an indication that the Veteran may have gastrointestinal symptomatology that has not been attributed to known clinical diagnoses and/or symptomatology that is separate and distinct from that caused or aggravated by his service-connected lactose intolerance/irritable bowel syndrome.  As such, the Board finds this evidence to be material. 

Thus, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is new and material; therefore, the request to reopen the previously denied claim of entitlement to service connection for gastrointestinal symptoms, to include as due to undiagnosed illness, is granted.  38 C.F.R. § 3.156(a).


ORDER

The claim for entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy, to include as due to an undiagnosed illness, is reopened, and the appeal is allowed to this extent.


REMAND

The Veteran seeks entitlement to an initial evaluation in excess of 30 percent disabling for lactose intolerance/irritable bowel syndrome; entitlement to an evaluation in excess of 10 percent disabling for right heel spur syndrome, plantar fasciitis; entitlement to an evaluation in excess of 10 percent disabling for left heel spur syndrome, plantar fasciitis; entitlement to service connection for ulcerative colitis; entitlement to service connection for duodenal ulcer; entitlement to service connection for gastric ulcer; entitlement to service connection for diverticulitis; and entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy, to include as due to an undiagnosed illness.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the claims for increased evaluations for service-connected lactose intolerance/irritable bowel syndrome; right heel spur syndrome, plantar fasciitis; and left heel spur syndrome, plantar fasciitis, the Veteran was last provided with VA examinations with respect to these disabilities in August 2011, approximately four years ago.  When the evidence indicates that there has been a material change in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  

Here, there is evidence that the Veteran's service-connected disabilities have worsened in severity since the August 2011 VA examination.  With respect to his lactose intolerance/irritable bowel syndrome, the August 2011 VA examination explicitly indicated that there were no signs of anemia; however an August 2013 treatment note diagnosed him as having iron deficiency anemia.  The Board recognizes that the Veteran's lactose intolerance/irritable bowel syndrome is currently evaluated under Diagnostic Code 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.), and that his currently-assigned 30 percent rating is the maximum schedular rating available under that diagnostic code; however, the Veteran argues that his disability should instead be evaluated under Diagnostic Code 7305, duodenal ulcer, which provides a maximum schedular rating of 60 percent and which lists the presence of anemia as a criteria for a higher rating.  As such, on remand, the Veteran should be provided a contemporary VA examination to assess the current severity and manifestations of this disability.  

With respect to his right and left heel spur syndrome, the August 2011 VA examination report indicated that the Veteran could stand for an hour and walk over a quarter mile; however, in a May 2013 statement, the Veteran indicated that he could barely walk up his front steps.  Moreover, the course of the Veteran's disability has been described as "progressively worse" since its onset.  As such, on remand, the Veteran should be provided a contemporary VA examination to assess the current severity and manifestations of these disabilities.  

With respect to the Veteran's various service connection claims (ulcerative colitis, duodenal ulcer, gastric ulcer, diverticulitis, gastritis, esophagitis, duodenitis, and hiatal hernia), the Board notes that these are all disabilities related to the digestive system.  As discussed above, the Veteran is also service connected for lactose intolerance/irritable bowel syndrome, which is also considered a disability related to the digestive system.  In this regard, the Board emphasizes that, in general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.  

Here, at the August 2011 VA examination, the Veteran reported a history of ulcerative colitis and diverticulitis since approximately 2000, although he was asymptomatic at the time of the examination.  The examination report included the findings of an October 2008 esophagogastroduodenoscopy (EGD) which was conducted approximately 3 years prior to the examination and approximately 7 years prior to this decision.  With respect to the question of which condition would account for the Veteran's ulcerative colitis and diverticulitis, the examiner indicated that, "No pathology found on most recent GI endoscopy done 10/14/2008 for diagnosis of Ulcerative colitis or Diverticulis [sic].  Therefore, no opinion rendered."

In her July 2015 correspondence, the Veteran's attorney argued that the August 2011 examination report is inadequate because it failed to render an opinion regarding whether the Veteran's ulcerative colitis, duodenal ulcer, gastric ulcer, and diverticulitis were related to service, or either caused or aggravated by his service-connected lactose intolerance/irritable bowel syndrome.  The Veteran's attorney further argued that the August 2011 VA examiner failed to adequately consider the Veteran's lay statements regarding the symptoms he experiences. 

The Board agrees.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  As such, the Board finds that the Veteran should be provided with a new VA examination to determine the nature and probable etiology of his various digestive disabilities, to include ulcerative colitis, duodenal ulcer, gastric ulcer, diverticulitis, gastritis, esophagitis, duodenitis, and hiatal hernia.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his attorney and afford them the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include from VA and/or non-VA facilities at which he received treatment for the disabilities on appeal.  Based on the response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the response, the RO must request all treatment records from the Fayetteville VA Medical Center in Fayetteville, North Carolina, and all associated outpatient clinics from August 2014 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of all gastrointestinal and digestive disabilities and symptoms (to include ulcerative colitis, duodenal ulcer, gastric ulcer, diverticulitis, gastritis, esophagitis, duodenitis, and hiatal hernia, and his service-connected lactose intolerance/irritable bowel syndrome).  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate review of these items in the examination report.  All necessary tests should be conducted, and all clinical findings should be reported in detail.  A complete rationale for all opinions expressed should be provided.

With regard to the service-connected lactose intolerance/irritable bowel syndrome, the examiner should specifically address whether the Veteran's disability is manifested by symptoms including: pain only partially relieved by standard ulcer therapy; periodic vomiting; recurrent hematemesis or melena; anemia; weight loss; anemia or weight loss productive of definite impairment of health; incapacitating episodes (a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician), and if so, please note the average number of days of duration and the average number of times per year.

Also, the examiner is asked to address whether the Veteran's anemia shown in his treatment records is related to his service-connected lactose intolerance/irritable bowel syndrome (as opposed to being a symptom of an unrelated condition).  

Based on the examination and review of the record, the examiner should also answer the following questions:

(a) Whether the Veteran's reported gastrointestinal and digestive symptoms (which are separate and distinct from his service-connected lactose intolerance/irritable bowel syndrome) are due to a diagnosed disease or disability.

(b) If the answer to (a) is in the affirmative, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the underlying disease or disability began during service or is casually linked to any incident in service.  In addition, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the underlying disease or disability was caused or aggravated by any of the Veteran's service-connected disabilities, to include lactose intolerance/irritable bowel syndrome.

(c) If any condition cannot be attributed to a known diagnosis, then the examiner should so note and provide an opinion as to whether the condition is attributed to an undiagnosed illness.  The examiner should also determine whether the Veteran has a medically unexplained chronic multi-symptoms illness (a cluster of signs or symptoms). 

The examiner is to provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is specifically instructed that the absence of diagnosis or treatment in the service treatment records alone is insufficient to explain why a disability is not related to service when the Veteran is equally competent to say what symptoms he has and when his symptoms began.  

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his heel spur syndrome, plantar fasciitis, of the right and left feet.  The claims file must be made available for review.  All indicated tests and studies must be conducted.

Describe all symptoms and manifestations of the Veteran's heel spur syndrome, plantar fasciitis.  Address whether the symptoms/manifestations can be described as mild, moderate, or severe, and describe any functional impairment.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any benefit sought remains denied, then a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


